In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00293-CR

PATRICK EDWARD WINCHESTER,                 §   On Appeal from the 43rd District
Appellant                                      Court
                                           §
                                               of Parker County (CR18-0500)
                                           §
                                               December 10, 2020
V.                                         §
                                               Memorandum Opinion by Justice
                                           §   Dauphinot

THE STATE OF TEXAS                         §   (nfp)


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Lee Ann Dauphinot____________
                                          Justice Lee Ann Dauphinot